[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                                                               FILED
                                                      U.S. COURT OF APPEALS
                                                        ELEVENTH CIRCUIT
                                                        SEPTEMBER 7, 2006
                            No. 06-12206
                                                         THOMAS K. KAHN
                        Non-Argument Calendar
                                                              CLERK


                 D. C. Docket No. 01-01862-CV-HS-NW

KAY STONE,

                                              Plaintiff-Appellant,

                                 versus

HEALTH CARE AUTHORITY OF THE
CITY OF HUNTSVILLE, THE,

                                              Defendant-Appellee.



               Appeal from the United States District Court
                  for the Northern District of Alabama


                          (September 7, 2006)

Before ANDERSON, BIRCH and DUBINA, Circuit Judges.

PER CURIAM:
      This is the second time we have considered an appeal of this case. In the

first appeal, we vacated the district court’s order granting summary judgment in

favor of the Health Care Authority of the City of Huntsville (“Huntsville

Hospital”) for failure to make findings of fact and conclusions of law and

remanded the case for further proceedings consistent with our opinion. See Stone

v. The Health Care Authority of the City of Huntsville, No. 03-10829 (11th Cir.

Oct. 10, 2003). On remand, the district court once again granted summary

judgment in favor of Huntsville Hospital and complied with our mandate by

making detailed findings of fact and conclusions of law.

      Appellant Kay Stone (“Stone”) commenced this action by filing a complaint

alleging separate and individual violations of the Americans with Disabilities Act

of 1990 (“ADA”), 42 U.S.C. §§ 12101-12213, as amended, and Section 504 of the

Rehabilitation Act of 1973, 29 U.S.C. § 794. We review a district court’s grant of

summary judgment de novo. Wilson v. B/E Aerospace, Inc., 376 F.3d 1079, 1085

(11th Cir. 2004).

      After reviewing the record and reading the parties’ briefs, we conclude that

Stone failed to produce sufficient evidence that Huntsville Hospital discriminated

against her because of her disability sufficient to overcome summary judgment. In

fact, the record demonstrates that the reason for Stone’s termination was her threat

                                         2
made against her supervisor.1 Moreover, the undisputed record of evidence

demonstrates that no reasonable accommodations were denied to Stone and

Huntsville Hospital did not retaliate against her.

       For the above-stated reasons, we affirm the district court’s order granting

summary judgment in favor of Huntsville Hospital on Stone’s discrimination,

retaliation, and failure to accommodate claims.

       AFFIRMED.




       1
       The record also demonstrates that Huntsville Hospital terminated an African-American
employee earlier the same week it terminated Stone for making similar threats in the workplace.

                                              3